COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00344-CV


VILLAS OF VOLTERRA, LLC,                                            APPELLANTS
LAIRD A. FAIRCHILD, W. JAMES
CONRAD, AND EDWARD CHU

                                         V.

SOUTHWEST SECURITIES, FSB                                              APPELLEE


                                     ------------

          FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered the parties’ “Agreed Motion to Dismiss With

Prejudice.” It is the court’s opinion that the motion should be granted; therefore,

we dismiss the appeal with prejudice. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
      All parties shall bear their own costs of this appeal, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                   PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: March 27, 2014




                                      2